Citation Nr: 0305927	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  03-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to recognition as the veteran's spouse for VA 
purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from May 1976 to 
August 1977.  The appellant is claiming benefits as his wife.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 determination by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that the appellant was not entitled to receive 
VA benefits as the veteran's dependent spouse.  


REMAND

The veteran is in receipt of VA compensation for atypical 
psychosis which has been rated as 100 percent disabling since 
September 1995.  He has been determined to be incompetent for 
VA purposes.  

The appellant indicated in a VA Form 9, Appeal to the Board 
of Veterans' Appeals, dated in December 2002 that she wished 
to appear at a hearing before the Board in Washington, D.C., 
in connection with her appeal and a hearing was scheduled for 
June 2003.  In March 2003 she notified the RO that she would 
be unable to attend the hearing in Washington and requested 
that a Travel Board hearing be scheduled at the VA Regional 
Office in May 2003.  

The RO is advised that since the outcome of the claimant's 
appeal has the potential to affect the amount of the 
veteran's benefits, contested claims procedures must be 
followed until the claim is resolved.  See 38 C.F.R. § 20.500 
et seq. (2002).  

The file must therefore be returned to the RO so that a 
Travel Board hearing can be scheduled.  See 38 C.F.R. 
§ 20.703 (2002).  Accordingly, the case is remanded to the RO 
for the following action:  

The RO should take steps to schedule the 
appellant for a Travel Board hearing at 
the VA Regional Office in Waco, Texas, if 
possible in May 2003.  Through his 
custodian, the veteran should be 
furnished a copy of the hearing notice.  

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the appellant until she receives 
further notice.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


